United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-1998
                                   ___________

William Y. Jones,                    *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
Drug Enforcement Agency; Janet Reno, *
                                     *      [UNPUBLISHED]
           Appellees.                *
                                ___________

                          Submitted: December 3, 1997
                              Filed: December 16, 1997
                                  ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.


       William Y. Jones appeals from the district court&s1 order dismissing his civil
action arising out of the government’s conduct of an administrative forfeiture. Jones
claimed special agents of the Drug Enforcement Administration (DEA) violated his due
process rights and acted negligently when they administratively forfeited currency
belonging to him without giving him notice. Jones sought return of the currency, an


      1
       The HONORABLE CAROL E. JACKSON, United States District Judge for the
Eastern District of Missouri.
injunction against any further forfeiture proceedings, and damages. After the DEA
retracted the initial forfeiture and initiated new forfeiture proceedings, which Jones
contested, the district court dismissed Jones&s complaint.

       We conclude the district court acted within its discretion by dismissing Jones’s
claim seeking to enjoin the second civil forfeiture proceeding; Jones may raise any
challenges to the second forfeiture in that proceeding. See United States v. Volanty,
79 F.3d 86, 87-89 (8th Cir. 1996). We modify the district court’s dismissal order to
be without prejudice, affirm the order as modified, and deny Jones’s motion to transfer
records on appeal as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-